IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                            No. 13-0739V
                                       Filed: January 24, 2014

****************************
SHAVARA PERKINS            *
                           *
              Petitioner,  *                                        Conceded; Influenza Vaccine;
     v.                    *                                        Injection Related Shoulder Injury
                           *
SECRETARY OF HEALTH        *
AND HUMAN SERVICES,        *
                           *
              Respondent.  *
****************************

                                    RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

        On September 25, 2013, Shavara Perkins [“petitioner”] filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.2 [the “Vaccine Act” or “Program”]. On November 25, 2013,
petitioner filed an amended petition. The amended petition alleges that petitioner
received the influenza vaccine on October 5, 2010, and suffered as a result an injection
related shoulder injury, including, but not limited to, neuritis, bursitis, complex regional
pain syndrome, reflex dystrophy syndrome, and chronic pain syndrome. Amended
Petition at 1.

      On January 24, 2014, respondent filed her Rule 4(c) report [“Respondent’s
Report”], in which she concedes that petitioner is entitled to compensation in this case.
Respondent’s Report at 6. Specifically, respondent submits that “[i]n light of petitioner’s
medical records, respondent has concluded that petitioner’s injury is compensable as a
‘caused-in-fact’ injury under the Vaccine Act.” Id.; See §13(a)(1). Respondent also


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post this ruling on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and
move to delete medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2006).
agrees the evidence demonstrates that the statutory six month sequelae requirement
has been satisfied. Respondent’s Report at 6.

       In view of respondent’s concession and the evidence before me, I find
entitlement to compensation based on an injury that was caused-in-fact by a covered
vaccine. 42 C.F.R. § 100.3(a)(XIV). A separate damages order will issue.


IT IS SO ORDERED.
                                       s/ Denise K. Vowell
                                       Denise K. Vowell
                                       Chief Special Master




                                          2